IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40133
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              VERSUS

                    JUAN JESUS TREVINO-GARCIA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-98-CR-288-1
                      --------------------

                        September 22, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Jesus Trevino-Garcia appeals his conditional guilty-plea

conviction for possession with intent to distribute marijuana in

violation of 21 U.S.C. § 841(b)(1)(B).      Trevino argues that the

district court erred in denying his motion to suppress evidence

obtained as the result of a traffic stop, in that the police

stopped his vehicle without a reasonable suspicion of criminal

activity, in violation of the Fourth Amendment.

     Our review of the record and the parties’ arguments convinces


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40133
                               -2-

us that the district court did not err in denying Trevino’s motion

to suppress.   The officer that executed the stop of Trevino,

through his collective knowledge with the other involved officers,

had a reasonable suspicion that Trevino violated § 545.060(a) of

the Texas Transportation Code by weaving and crossing the dividing

line of a five-lane highway.     See United States v. Coleman, 969
F.2d 126, 129 (5th Cir. 1992).   Accordingly, the officer’s stop of

Trevino was justified.   See United States v. Zucco, 71 F.3d 188,

190 (5th Cir. 1995).     The judgment of the district court is

AFFIRMED.